DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments with respect to the 112(d) rejection of claim 11 have been fully considered and are persuasive.  The 112(d) rejection of claim 11 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2011/0191044, hereinafter Stafford.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/667,348, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1-20 are not entitled to the benefit of application 62/667,348. Claims 1-20 are entitled to the benefit of application 16/403,037.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a sensor electronics module” in line 2. It is unclear whether this element is intended to draw antecedence from the sensor electronics module of claim 1, or is a new element. For examination purposes, it will be interpreted as drawing antecedence from the element of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0078071, hereinafter Bohm, in view of US 2011/0191044, hereinafter Stafford.
Regarding claim 1, Bohm teaches an analyte sensor base assembly (sensor system), comprising: a base configured to attach to a skin of a host (mounting unit 240 including base 242, para [0143]); an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (analyte sensor 10, paras [0117], [0121]-[0123], [0145]); at least one battery (para [0224]); at least one sensor contact (at least one contact 244); at least one battery contact (battery must have electrical contacts in order to provide power, Fig. 4B, battery’s two terminals connected to circuitry in order to provide power); a sealing member configured to provide a seal around at least the at least one battery contact (seal 1106, para [0253]); a first retaining member (see annotated figure below) configured to 

    PNG
    media_image1.png
    304
    697
    media_image1.png
    Greyscale
Bohm does not teach the at least one sensor contact and the at least one battery contact being disposed on the first retaining member.
However, Stafford teaches an analyte sensor base assembly (on body electronics 600), comprising: a base configured to attach to a skin of a host (modular sensor assembly 602, paras [0116], [0117]); an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (sensor 710, para [0116]); at least one battery (power source 712, para [0114]); at least one sensor contact (portion of conductive material 714 and/or conductive material 802 in contact with conductive material 708 that communicates signals from analyte sensor, paras [0112], [0113], [0116]); at least one battery contact (portion of conductive material 714 in contact with conductive material 708 that provides power from power source, para [0114]); a first retaining member (Figs. 7A, 7B, and 8, top surface 702, sidewall 703, and bottom surface 701 defining a cavity) configured to mate with a securement feature (portion of PCB on which conductive material 708 is disposed which is inserted into 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm such that the at least one sensor contact and the at least one battery contact are disposed on the first retaining member, as taught by Stafford, so that engagement of the base with the couplable sensor electronics module establishes electrical communication (Stafford, para [0112]).
Regarding claim 4, Bohm in view of Stafford teaches the assembly of claim 1, wherein the base further comprises a plurality of conductive traces configured to electrically connect the at least one battery to the at least one battery contact (Stafford, conductive traces 714, para [0114]).
Regarding claim 5, Bohm in view of Stafford teaches the assembly of claim 1, wherein the base further comprises a plurality of conductive traces configured to electrically connect the analyte sensor to the at least one sensor contact (Stafford, conductive traces 802 and 716, para [0116]).
Regarding claim 6, Bohm in view of Stafford teaches the assembly of claim 1, wherein the assembly is disposable (Bohm, para [0144]. Examiner’s note: anything is disposable).
Regarding claim 7, Bohm in view of Stafford teaches the assembly of claim 1, wherein the battery is configured to provide power to the analyte sensor and to a sensor electronics module that is couplable to the base (Bohm, para [0224]).
Regarding claim 9, Bohm in view of Stafford teaches the assembly of claim 1, wherein the second retaining member is frangible and configured to be separable from the base (Bohm, see annotated figure above, second retaining member is separable from base with enough force).

Regarding claim 11, Bohm in view of Stafford teaches the assembly of claim 1, wherein the first retaining member comprises a hood (Bohm see Fig. 2C annotated above, Stafford see Figs. 7A, 7B, and 8) and the at least one sensor contact and the at least one battery contact are disposed within the hood (Stafford, see Figs. 7A, 7B, and 8).
Regarding claim 12, Bohm in view of Stafford teaches the assembly of claim 11, wherein the sealing member is disposed within the hood (Bohm as modified by Stafford teaches the battery contact disposed within the hood, and Bohm teaches the sealing member provides a seal around the battery contact, so Bohm as modified by Stafford teaches the sealing member disposed within the hood).
Regarding claim 14, Bohm in view of Stafford teaches the assembly of claim 1, wherein the base has a raised perimeter configured to at least partially surround the couplable sensor electronics module (Bohm Figs. 2B and 2C).
Regarding claim 15, Bohm in view of Stafford teaches the assembly of claim 1, wherein the securement feature comprises a protrusion (Bohm, see annotated Fig. 2C, Stafford, see Fig. 7A, PCB board holding conductive material 708 protrudes) and the first retaining member comprises a recess configured to mate with the protrusion (Bohm, see annotated Fig. 2C, Stafford, see Figs. 7A and 7B,  cavity defined by surface 702, sidewall 703).
Regarding claim 16, Bohm in view of Stafford teaches the assembly of claim 1, wherein the base is configured to pivot about the mated first retaining member and the securement feature relative to the couplable sensor electronics module (Bohm, see annotated Fig. 2C, securement feature inserted into 
Regarding claim 17, Bohm in view of Stafford teaches the assembly of claim 16, wherein the base is configured to pivot about the mated first retaining member and the securement feature relative to the couplable sensor electronics module until the retention feature mates with the second retaining member (Bohm, see annotated Fig. 2C, securement feature inserted into first retaining member and base pivots about those elements relative to the electronics module until retention feature meets the second retaining member).
Regarding claim 18, Bohm in view of Stafford teaches the assembly of claim 1, wherein the first retaining member is disposed at a first end of the base and the second retaining member is disposed at a second end of the base that is opposite the first end (Bohm, see annotated Fig. 2C).
Regarding claim 20, Bohm in view of Stafford teaches the assembly of claim 10, wherein the base includes a bottom surface (Bohm, any surface of the base can be considered a bottom surface) having a cavity configured to receive the at least one battery (Bohm, paras [0224], [0249] battery compartment).

Claims 2, 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Stafford as applied to claim 1 above, and further in view of US 2006/0020186, hereinafter Brister.
Regarding claim 2, Bohm in view of Stafford teach the assembly of claim 1, but do not teach wherein the sealing member is further configured to provide the seal around at least the at least one sensor contact.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm and Stafford such that the sealing member is further configured to provide the seal around at least the at least one sensor contact, as taught by Brister, in order to protect the contacts from damage due to moisture, humidity, dirt, and other external environmental factors (Brister para [0102]).
Regarding claim 3, Bohm in view of Stafford teaches the assembly of claim 1, comprising at least two sensor contacts (Bohm contacts 244, Stafford conductive traces 802 and 716) and at least two battery contacts (Bohm’s battery must have at least two electrical contacts, at least one each for the positive and negative terminal of the battery, in order to provide power, Fig. 4B, battery’s two terminals connected to circuitry in order to provide power; Stafford conductive traces 714 connected to battery 712 must have at least one trace connected to each terminal of the battery), wherein the sealing member is configured to provide the seal around the at least two battery contacts (Bohm para [0253]).
Bohm in view of Stafford does not teach wherein the sealing member is configured to provide the seal around at least the two sensor contacts.
However, Brister teaches an analyte sensor base assembly (analyte sensor system 10) comprising a sealing member (sealing member 36) configured to provide a seal around at least two sensor contacts (contacts 28, paras [0102], [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm and Stafford such that the sealing member is further configured to provide the seal around at least the at least two sensor contacts, as taught by Brister, in 
Regarding claim 13, Bohm in view of Stafford teaches the assembly of claim 1, wherein the sealing member is overmolded (Bohm para [0253], Examiner’s note: this is a product by process limitation).
Bohm in view of Stafford does not teach wherein the sealing member is an elastomer.
However, Brister teaches an analyte sensor base assembly (analyte sensor system 10) comprising a sealing member (sealing member 36) that is an elastomer (para [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm and Stafford such that the sealing member is an elastomer, as taught by Brister, because elastomeric sealing materials are advantageous because the elasticity provides a conforming seal and/or provides shock-absorbing qualities (Brister para [0222]).
Regarding claim 19, Bohm in view of Stafford teaches the assembly of claim 1, wherein the sealing member is disposed on the first retaining member and surrounds the at least one battery contact (Bohm as modified by Stafford teaches the battery contact disposed on the first retaining member, and Bohm teaches the sealing member provides a seal around the battery contact, so Bohm as modified by Stafford teaches the sealing member disposed on the first retaining member).
Bohm in view of Stafford does not teach the sealing member surrounds the at least one sensor contact.
However, Brister teaches an analyte sensor base assembly (analyte sensor system 10) comprising a sealing member (sealing member 36) configured to provide a seal around at least an at least one sensor contact (at least one contact 28, paras [0102], [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bohm and Stafford such that the sealing member is further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791